Exhibit AMENDED AND RESTATED EMPLOYMENT AGREEMENT This Amended and Restated Employment Agreement (this “Agreement”), by and among COMFORCE CORPORATION, a Delaware corporation (“COMFORCE”), COMFORCE OPERATING, INC., a Delaware corporation wholly owned by COMFORCE (“COI” and, together with COMFORCE and any of its other subsidiaries that are directly or indirectly 50% or more owned by COMFORCE, collectively, “Employer”), and HARRY V. MACCARRONE, a resident of the State of New York (“Employee”), executed on March 31, 2008 and effective as of such date (the “Effective Date”). RECITALS: A.The parties to this Agreement entered into that certain Amended and Restated
